F1.:     tl
                                                                                    MIRT OF APPEALS
                                                                                            DMSIB ii

                                                                              2014 FEB - 4             AM 9= 19
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                  S IAA c 0i= tiMS1-11 ? 4OT011

                                                   DIVISION II                    B` r'__

MARVIN HUNTER,                                                              No. 44675 -8 -II


                                       Appellant,


          0



WASHINGTON STATE DEPARTMENT OF                                        UNPUBLISHED OPINION
CORRECTIONS,




          PENOYAR, J. —          Marvin Hunter appeals from the trial court' s denial of his request for an

in    camera   review      of    documents Department      of   Corrections ( DOC)          withheld   after   a   public



                      1
records    request.        The court based its decision on its sua sponte determination that Hunter' s

counsel' s May 3, 2010 letter, requesting the opportunity to review Hunter' s DOC central file,
                                                                              2
was not a request         for   records under   the Public Records Act ( PRA) .      DOC concedes that the trial


court erred when it determined that Hunter' s counsel' s letter was not a request under the PRA. It

asks that' we remand to the trial court for the court to exercise its discretion in determining

whether an in camera review is needed and for further proceedings consistent with that

determination.        Hunter agrees with the concession of error but asks that we direct the trial court

to conduct the in camera review that he requested, contending that that court has no discretion to

refuse to conduct an in camera review. Seattle Times Co. v. Serko, 170 Wash. 2d 581, 593 -94, 243
P.3d 919 ( 2010).




I
     A commissioner of this court initially considered Hunter' s appeal as a motion on the merits
under RAP 18. 14 and then transferred it to a panel of judges. He also appeals from the trial
court' s March 21, 2013 order granting him attorney fees only as to the 10 pages of documents
that DOC untimely produced. CP 666 -68.
2
     Ch. 42. 56 RCW.
44675 -8 -II



          We accept DOC' s concession of error and decline to direct the trial court in the way

Hunter    requests.    Accordingly, we vacate the trial court' s January 4, 2013 order on plaintiff' s

motion for partial summary judgment and for in camera inspection, its January 24, 2013 ruling

denying Hunter' s motion for reconsideration of the January 4, 2013 Order, and its March 21,
2013    order and   judgment      on plaintiff' s motion   for attorney fees       and penalties.    We remand for


                                           determination                      in   camera review    is   required.   We
further   proceedings,    including    a                   of whether an




refer   Hunter'   s request   for attorney fees   on appeal   to the trial   court, under   RCW 42. 56. 550( 4), but


we award Hunter his statutory costs on appeal, under chapter 4. 84 RCW.

          We vacate and remand to the trial court for further proceedings.

          A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                          J


          Maxa, J.




                                                            2